Opinion by
Judge Pryor:
The will of John L. Martin has been heretofore construed by this court, and under the construction given that instrument then and now there can be no doubt as to the right of Kennedy and wife to dispose of that part of the estate devised to Mrs. Kennedy.
In the case of Kennedy v. Ten Broeck, 11 Bush (Ky.) 241, Mrs. Ten Broeck, who was a granddaughter and one of the immediate devisees under the will, disposed of her interest in the estate prior to her death, and, although dying without leaving issue, this court held that she was vested with a fee under the will and had the right to convey.
The contingency upon which these immediate devisees (Mrs. Kennedy being one of them) were to be divested of their interests, can not now possibly happen, as by the provisions of the will that contingency must have happened prior' to January 1, 1872. This was the ruling in the case of Duncan v. Kennedy, 9 Bush (Ky.) 580, and it therefore results that the power to convey is unquestioned.
Judgment affirmed.